Citation Nr: 1617961	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for prostate cancer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to January 1966, with additional service in the National Guard from May 1971 through October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the case to the RO in order to afford the Veteran a Travel Board Hearing in May 2012.  The RO scheduled the Veteran for a July 2014 Travel Board Hearing, but the Veteran failed to appear.  The case has since been returned to the Board.



FINDING OF FACT

In a March 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw all issues on appeal.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal have been met, and the appeal for the issue of entitlement to service connection for prostate cancer is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the Veteran, through his authorized representative, withdrew all issues on appeal in a written statement received by the RO on March 25, 2014.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(c) (providing that "[w]ithdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies").  Accordingly, the Board does not have jurisdiction to review the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease and service connection for prostate cancer, and they are dismissed.  

The Board acknowledges that the RO appears to have erroneously continued processing the Veteran's request for a hearing before the Board following his March 25, 2014, withdrawal.  However, pursuant to 38 C.F.R. § 20.204(b)(3) "[u]ntil the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction."  (Emphasis added).  Here, the Veteran's appeal was not transferred to the Board until August 2014.  Thus, his withdrawal of the issues on appeal was effective when received by the RO on March 25, 2014.  

Finally, the Board acknowledges that the Veteran submitted a March 2015 statement and his representative submitted an April 2016 brief.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination.  See 38 U.S.C. § 7105; see also 38 C.F.R. § 20.302(a), (b).  In the present case, the March 2015 statement and April 2016 brief were filed well beyond one year after notice of the August 2009 rating decision on appeal; therefore, the appeal cannot be reinstated as these documents are outside the time period for a valid appeal.  



ORDER

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease is dismissed.

The issue of entitlement to service connection for prostate cancer is dismissed




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


